Citation Nr: 0501993	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The decedent veteran had recognized service with the New 
Philippine Scouts from June 1946 to February 1947.  He died 
in April 2000.  

The appellant, who is the decedent's widow, has appealed a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, in which entitlement to service connection 
for the cause of the decedent's death was denied.

The record reflects that the veteran and the appellant 
married in January 1987.  In correspondence from the decedent 
received in February 1996, he indicated that he and the 
appellant had been separated for more than a year.  It does 
not appear that the decedent and the appellant ever formally 
divorced, and it is not clear what the status of the 
relationship was from 1996 until the date of his death in 
April 2000.  Accordingly, for purposes of the cause of death 
claim brought by the appellant, the Board will proceed with 
the adjudication of the case under the assumption that the 
parties were still married at the time of death.  However, 
the Board's assumption is made strictly for purposes of the 
adjudication of this claim, and does not foreclose any 
subsequent inquiry or adjudication involving the 
status/validity of the marriage between the decedent and the 
appellant.

The Board notes that dependency and indemnity compensation 
was granted in April 2001 for the appellant's ward, inasmuch 
as the decedent was totally disabled from a service-connected 
condition for the last 10 years of his life.  



FINDINGS OF FACT

1.  The veteran died in April 2000 at the age of 76.  
According to the death certificate, his immediate cause of 
death was pneumonia, sepsis; with antecedent causes of death 
of acute subdural hematoma, left fronto-temporal parietal 
convexity; with an underlying cause of status post 
craniotomy, evacuation of subdural hematoma.

2.  At the time of his death, the decedent had one service-
connected disorder, consisting of schizophrenia, for which a 
100 percent evaluation was assigned. 

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2004).

2.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letter dated in September 2003, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by a July 2003 statement 
of the case (SOC), of the pertinent law, and what the 
evidence must show in order to substantiate the claim.  The 
SOC also advised her of the evidence that was of record.  The 
Board therefore believes that appropriate notice has been 
given in this case.  Subsequent to the RO's September 2003 
communication, the appellant submitted additional evidence, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the appellant was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issue being 
decided herein.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, the veteran is 
deceased, and no medical opinion is necessary to make a 
decision in this case.  

In sum, the appellant was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The appellant was specifically advised of 
the type of evidence that is necessary to support the claim.  
She has also been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help his 
claim, and notice of how her claim was still deficient.  VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for chronic 
disabilities, such as certain diseases of the heart, if such 
is shown to have been manifested to a compensable degree 
within one year after a veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause of death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).


III.  Factual Background

The veteran died in April 2000, at the age of 76.  According 
to the death certificate, his immediate cause of death was 
pneumonia, sepsis; with antecedent causes of death of acute 
subdural hematoma, left fronto-temporal parietal convexity; 
with an underlying cause of status post craniotomy, 
evacuation of subdural hematoma.  At the time of death, 
service connection was in effect for schizophrenia, evaluated 
as 100 percent disabling.  

The service medical records show that, on enlistment 
evaluation conducted in June 1946, the cardiovascular system 
and lungs were normal and X-ray films of the lungs were 
negative.  A September 1946 entry reflects that the decedent 
was treated for a diagnosis of conversion reaction.  In 
October 1946 the decedent was admitted to the hospital after 
being hit in the head during a boxing tournament, following 
which he exhibited bizarre behavior.  In November 1946, the 
decedent was treated for schizophrenic reaction.  X-ray films 
dated in November 1946 revealed increased bronchial markings 
of both lung fields and a normal chest.  When examined in 
January 1947, the lungs were clear to auscultation and 
percussion, the vascular system was normal, blood pressure 
was 110/80 and the heart had a regular rhythm, without 
enlargement and without murmurs.  The records also include a 
Certificate of Disability for Discharge, which reflects that 
the decedent was discharged due to schizophrenic reaction, 
which incapacitated him due to a history of bizarre behavior, 
hyperactivity, inappropriate affect, and defective insight 
and judgment.  

A VA examination was conducted in October 1948.  There were 
no complaints, findings or diagnoses related to the 
cardiovascular system or lungs.  A diagnosis of schizophrenia 
reaction, in full remission, was made.  

Service connection for schizophrenic reaction was initially 
granted in an October 1948 rating action, in which a 
noncompensable (zero percent) evaluation was assigned.

The decedent underwent a neuropsychiatric examination in July 
1957 at which time a diagnosis of schizophrenic reaction was 
made, and the veteran's symptoms were so severe that he was 
determined to be mentally incompetent.  Chest X-ray films 
taken at that time were normal.  

In an August 1957 rating action, the RO granted a 100 percent 
evaluation for the decedent's schizophrenic reaction.

Chest X-ray films taken in July 1959 were within normal 
limits, and films taken in July 1962 reflect that the lungs 
were clear and that the cardiac size was at the upper limits 
of normal.  

In April 1971, the decedent was hospitalized for treatment of 
schizophrenia, hearing loss, and hypercholesterolemia.  Films 
of the chest were normal.

An October 1995 statement from a private doctor indicates 
that the decedent was hospitalized, suffering from 
cerebrovascular accident, thrombotic infarction, and 
transient ischemic attack.  The veteran's condition on 
discharge was improved, with right hemiparesis as sequelae.  

In March 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, 
claiming that the cause of the decedent's death was due to 
service.  

Private medical records show that the decedent was treated 
for hypertension in September 1990.  He was hospitalized for 
treatment of transient ischemic attack and anterior 
circulation in September 1995.  In October 1995 he was 
treated for thrombotic infarction, left middle cerebral 
artery distribution, and carotid and vertebral artery 
stenosis.  In late March 2000, just prior to the veteran's 
death, he was treated for subdural hematoma, status post 
cerebrovascular accident, and hypertensive atherosclerotic 
heart disease.  

The file contains a private medical statement reflecting that 
the decedent was admitted to a private hospital on March 27, 
2000, with a diagnosis of acute subdural hematoma and left 
fronto-temporo-parietal lesion, following an apparent fall.  
It was noted that, for financial reasons, he was transferred 
to a government hospital and underwent craniotomy, left 
fronto-temporo parietal, and evacuation of the subdural 
hematoma.  It was noted that because of his poor neurologic 
condition and age, the decedent developed pneumonia and 
sepsis and died on April [redacted], 2000.  Supporting medical 
records dated in March 2000 are also on file

IV.  Analysis

In this case, the appellant contends that some event or 
illness in service caused the veteran's death.  As stated 
before, the death certificate states that his immediate cause 
of death was pneumonia, sepsis; with antecedent causes of 
death of acute subdural hematoma, left fronto-temporal 
parietal convexity; with an underlying cause of status post 
craniotomy, evacuation of subdural hematoma.

The available medical service records reflect that the 
veteran had no cardiovascular or lung problems, nor were any 
such symptoms shown within the first post-service year.  The 
decedent's first medical record of a 
cardiovascular/respiratory problems is shown in 1990, when he 
was treated for hypertension.  It appears that his initial 
significant cardiovascular/respiratory problems began in 1995 
when he was treated for transient ischemic attack, thrombotic 
infarction, left middle cerebral artery distribution, and 
carotid and vertebral artery stenosis.  Essentially, no 
cardiovascular or respiratory problems appeared until many 
years after discharge from service.  

A psychiatric disorder was clearly documented during service, 
diagnosed as schizophrenic reaction, due to which the veteran 
was discharged from service.  The record reflects that the 
his only service connected disorder consisted of 
schizophrenia which, as noted, was treated during service and 
was problematic until the time of his death.  However, the 
record does not contain competent evidence establishing or 
even suggesting that any of the causes of death, either 
immediate, antecedent or underlying, were etiologically 
related either to service or the decedent's only service-
connected disorder, schizophrenia.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service or to his service-connected 
schizophrenia.  No available medical evidence shows that the 
decedent suffered from either cardiovascular or respiratory 
illness during service or within the first post-service year.  
Additionally, no competent medical evidence has been 
submitted to demonstrate the decedent was diagnosed with or 
treated for cardiovascular or respiratory illness prior to 
1990, more than 40 years after service.  In short, no medical 
opinion or other competent evidence relating the veteran's 
death either to service or a service-connected disorder has 
been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the decedent's death and his military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease or the only service-connected condition, 
schizophrenia, and the conditions that caused or contributed 
to the cause of the veteran's death.  The preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of death.


ORDER

Service connection for cause of death is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


